In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00132-CV

THOMAS WAYNE EVANS, Appellant               §    On Appeal from the 89th District Court

                                            §    of Wichita County (187,526-B)
V.
                                            §    April 9, 2020

SANDRA LYNN EVANS, Appellee                 §    Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse that portion of the trial

court’s judgment only as to the amount of spousal maintenance and remand this case

to the trial court for a new trial solely on the amount of spousal maintenance to be

awarded. We affirm the judgment of the trial court in all other respects.

      It is further ordered that the parties shall bear their costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack